PER CURIAM
Defendant appeals from convictions for manufacture of methamphetamine, ORS 475.886, delivery of methamphetamine, ORS 475.890, and possession of methamphetamine, ORS 475.894. He asserts that the trial court erred in denying his motion to suppress evidence discovered as a result of the removal of a console located between the front seats of his vehicle. According to defendant, the removal of the console exceeded the scope of a valid inventory search because the area searched was not designed to hold valuables. The state agrees that defendant’s motion to suppress should have been granted because the search of the area under the console was not a proper inventory search. We agree and accept the state’s concession.
Reversed and remanded.